DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski (US 9545678) in view of Yamakawa (JP 2010188451).
Regarding claims 1 and 3-4, Stojanovski discloses a milling tool comprising an elongate cutting head 10 having a longitudinal axis and a plurality of teeth 30 extending axially along the head. Each tooth has a rake face 33 terminated at a radially outer region by a cutting edge 31 and a clearance face 34 terminated at a radially outer region by a trailing edge 32. A plurality of flutes 40 are each defined by being between the rake face and the clearance face of respective adjacent teeth. A land is defined between the cutting and trailing edges at each tooth.
A plurality of grooves 55 are recessed into the trailing edge and extend into the clearance face at the land of each tooth. Each of the grooves extend at the land in a direction from the trailing edge to the cutting edge and terminate before reaching the cutting edge. A distance by which each of the plurality of grooves extends widthwise 
Yamakawa discloses a similar milling tool, wherein the head is provided with at least one axially extending internal bore coolant passage 23 with a plurality of terminal ends 26 positioned at a region of at least one of the flutes being formed as an opening at a radially inner base region of at least one of the flutes.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the tool head of Stojanovski with the coolant passage structure of Yamakawa to either enable flushing of cutting debris from the tool or to cool the tool/workpiece if a different material is machined.
Regarding claims 8 and 9, Stojanovski discloses a distance in a radial direction by which each of the plurality of grooves extends along the clearance face is between 5% to 40% of the corresponding radial depth of each of the flutes along a radius between a radially deepest region of each flute and a radial position of a cutting circle as defined by the cutting edges (Col. 6, Lines 12-21).
Regarding claim 10, Stojanovski discloses a respective maximum length, width and depth of each of the grooves at the teeth being uniform.
Regarding claim 12
Regarding claim 13, Stojanovski discloses at the land, a width of each of the plurality of grooves increasing in a direction from the cutting edge to the trailing edge.
Regarding claim 15, Stojanovski discloses each of the plurality of grooves being separated by one another in the direction of the longitudinal axis of the head by a distance being approximately equal to a width of the land in a direction between the cutting edge and the trailing edge (see e.g. Fig. 2).
Regarding claim 16, Stojanovski discloses each tooth having in the range of 10 to 30 grooves at the trailing edge (see e.g. Figs. 1 and 2).
Regarding claim 17, Stojanovski discloses a shaft 11 extending from one axial end of the head.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski (US 9545678) in view of Yamakawa (JP 2010188451).
Regarding claims 6 and 7, Stojanovski does not disclose an exact range at which the grooves extend across the land. However, as can be seen in at least Fig. 2, the range appears to be near, or less than 50% of the width of the land.
It would also have been obvious to one having ordinary skill in the art at the time of filing to modify the grooves of Stojanovski to extend to between 20% and 50% of the land width so that the cutting edge integrity is maintained.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski (US 9545678) in view of Yamakawa (JP 2010188451) as applied to claim 1 above, further in view of Shpigelman et al. (CA 2964220, hereinafter ‘Shpigelman’).
Regarding claim 11, Stojanovski discloses the grooves being formed “using any known or appropriate forming process including machining or milling” (Col. 6, Lines 1-6). The embodiment illustrated is grooves produced by a drill, and accordingly neither Stojanovski nor Yamakawa disclose the grooves having a v-shaped profile.
However, it is well-known in the art that v-shaped grooves are able to be machined into lands of a cutting tool. Shpigelman, for example, shows a similar cutting tool wherein grooves 34 having v-shaped profiles are machined into the clearance face of the lands of the tool.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the grooves of Stojanovski with a v-shaped profile, machined in the manner of the grooves of Shpigelman, in order to more effectively discharge chips/cutting debris, or to impart the desired cutting profile onto the workpiece.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Applicant argues that the grooves in the tool of Stojanovski cannot reasonably be considered as grooves, and that one of ordinary skill in the art at the time of filing would not have found it obvious to introduce coolant into a tool utilized for cutting foam. These arguments are respectfully traversed.
First, the grooves 55 of the tool of Stojanovski do extend in a direction from the trailing edge toward the cutting edge, as they have a depth as seen in Fig. 2 where the grooves have their longest extension at their centers.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722